
	
		III
		111th CONGRESS
		1st Session
		S. RES. 106
		IN THE SENATE OF THE UNITED STATES
		
			April 21, 2009
			Mr. Brown (for himself
			 and Mr. Voinovich) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Celebrating the outstanding athletic
		  accomplishments of the University of Findlay men's basketball team for winning
		  the National Collegiate Athletic Association Division II
		  Championship.
	
	
		Whereas on March 28, 2009, the University of Findlay men's
			 basketball team, known as the Oilers, won the National Collegiate Athletic
			 Association (NCAA) Division II Championship, marking the first time in the
			 history of the university that the basketball program achieved this
			 mark;
		Whereas the Oilers' undefeated record marks the first time
			 a NCAA Division II basketball program has recorded 36 wins and 0 losses;
		Whereas in winning the Division II National Championship,
			 the Oilers have cemented their role as a symbol of pride for the past and
			 present members of the University of Findlay community;
		Whereas the Oilers have finished with a winning record for
			 the past 24 seasons;
		Whereas the University of Findlay athletic program strives
			 to improve the academic quality of the university by fostering pride, unity,
			 and academic scholarship to help its members contribute to their community in a
			 significant manner;
		Whereas each person, coach, and contributor to the team
			 remained committed to ensuring the Oilers achieved this historic
			 accomplishment; and
		Whereas all supporters of the University of Findlay are to
			 be praised for their dedication to, and pride in, the university's basketball
			 program: Now, therefore, be it
		
	
		That the Senate—
			(1)congratulates the
			 University of Findlay men's basketball team for achieving their first ever
			 Division II National Championship; and
			(2)recognizes the
			 University of Findlay athletic program for its accomplishments in both sports
			 and academics.
			
